Case 1:18-cv-22431-MGC Document 28 Entered on FLSD Docket 10/24/2018 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 18-22431-CIV-MGC/JG

  JOSE BERNABE TELLO, and all others    )
                                        )
  similarly situated under 29 U.S.C. 216(b),
                                        )
                Plaintiffs,             )
        vs.                             )
                                        )
                                        )
  MENDEZ FUEL HOLDINGS LLC, and         )
  MICHAEL MENDEZ,                       )
                                        )
               Defendants.              )
  _____________________________________ )


                   STIPULATION AS TO FLSA INDIVIDUAL EMPLOYER

         Both parties agree that individual Defendant, MICHAEL MENDEZ, is the owner and

  day-to-day main operator of corporate Defendant Mendez Fuel Holdings LLC, and as a result of

  his role with the defendant corporation, defendant Michael Mendez would be an FLSA employer

  of Plaintiff Jose Bernabe Tello during the relevant time period. Therefore, no further discovery is

  warranted, nor will be done as to the control or operations of Mendez Fuel Holdings LLC, its

  vendors, suppliers, records, or contracts (other than any potential contracts with employees).




                                                1 of 2
Case 1:18-cv-22431-MGC Document 28 Entered on FLSD Docket 10/24/2018 Page 2 of 2



                               Respectfully submitted,

                        NATALIE STAROSCHAK, ESQ.
                               J.H. ZIDELL, P.A.
                         ATTORNEY FOR PLAINTIFF
                            300 71ST STREET, #605
                          MIAMI BEACH, FLA. 33141
                                PH: 305-865-6766
                              FAX: 305-865-7167
                    EMAIL: NSTAR.ZIDELLPA@GMAIL.COM
                                 F.B.N. 116745

                 BY:_______/s/ Natalie Staroschak__________________
                          NATALIE STAROSCHAK, ESQ.



                               Susan Elizabeth Klock
                            Rasco Klock Perez Nieto, P.L.
                         2555 Ponce De Leon Blvd, Suite 600
                               Coral Gables, FL 33134
                                   305-476-7100
                           Email: sklock@rascoklock.com


                  BY:___/s/___Susan Elizabeth Klock______________
                        SUSAN ELIZABETH KLOCK, ESQ.




                                       2 of 2
